                               Case 2:19-cv-00279-JAD-PAL Document 5 Filed 03/05/19 Page 1 of 2



                                Jennifer L. Braster
                        1       Nevada Bar No. 9982
                                Andrew J. Sharples
                        2       Nevada Bar No. 12866
                                NAYLOR & BRASTER
                        3       1050 Indigo Drive, Suite 200
                                Las Vegas, NV 89145
                        4       (T) (702) 420-7000
                                (F) (702) 420-7001
                        5       jbraster@nblawnv.com
                                asharples@nblawnv.com
                        6
                                Attorneys for Defendant
                        7       Experian Information Solutions, Inc.
                        8                                  UNITED STATES DISTRICT COURT

                        9                                         DISTRICT OF NEVADA

                      10

                      11        MARIA CALVILLO,                                  Case No. 2:19-cv-00279-JAD-PAL

                      12                           Plaintiff,                    DEFENDANT EXPERIAN INFORMATION
                                                                                 SOLUTIONS, INC. AND PLAINTIFF
                      13               v.                                        MARIA CALVILLO’S STIPULATION TO
                      14        EXPERIAN INFORMATION SOLUTIONS,                  EXTEND TIME TO ANSWER
                                INC.; AND INNOVIS DATA SOLUTIONS,                COMPLAINT (First Request)
                      15        INC.,
                                                                                 Complaint filed: February 14, 2019
                      16                           Defendants.

                      17

                      18
                                      Defendant Experian Information Solutions, Inc. (“Experian”), by and through its counsel
                      19
                               of record, and Plaintiff Maria Calvillo (“Plaintiff”), by and through her counsel of record, hereby
                      20
                               submit this stipulation to extend the time for Defendant to respond to Plaintiff’s Complaint (ECF
                      21
                               No. 1) pursuant to LR IA 6-1.
                      22
                                      Plaintiff filed her Complaint on February 14, 2019. Experian was served on February 19,
                      23
                               2019, and the deadline for Experian to respond to the Complaint is currently March 12, 2019.
                      24
                               Plaintiff and Experian stipulate and agree that Experian shall have until April 2, 2019 to file its
                      25
                               responsive pleading.
                      26
                                      This is Experian’s first request for an extension of time to respond to the Complaint and is
                      27
                               not intended to cause any delay or prejudice to any party, but rather to allow Experian time to
                      28
    NAYLOR & BRASTER
    ATTORNEYS AT LAW
1050 Indigo Drive, Suite 200
   Las Vegas, NV 89145
      (702) 420-7000
                               Case 2:19-cv-00279-JAD-PAL Document 5 Filed 03/05/19 Page 2 of 2



                         1     investigate Plaintiff’s claims. Moreover, Experian’s counsel was only recently retained on March
                         2     4, 2019.
                         3      IT IS SO STIPULATED.

                         4
                                DATED this 5th day of March, 2019.              NAYLOR & BRASTER
                         5

                         6
                                                                                By: /s/ Jennifer L. Braster
                         7                                                          Jennifer L. Braster (NBN 9982)
                                                                                    Andrew J. Sharples (NBN 12866)
                         8                                                          jbraster@nblawnv.com
                                                                                    asharples@nblawnv.com
                         9                                                          1050 Indigo Drive, Suite 200
                                                                                    Las Vegas, NV 89145
                      10
                                                                                     Attorneys for Defendant
                      11                                                             Experian Information Solutions, Inc.

                      12        DATED this 5th day of March, 2019.              KNEPPER & CLARK LLC

                      13

                      14                                                        By: /s/ Matthew I. Knepper
                                                                                    Matthew I. Knepper (NBN 12796)
                      15                                                            Miles N. Clark (NBN 13848)
                                                                                    10040 W. Cheyenne Ave., Suite 170-109
                      16                                                            Las Vegas, NV 89129

                      17                                                             David H. Krieger (NBN 9086)
                                                                                     HAINES & KRIEGER
                      18                                                             8985 S. Eastern Avenue, Suite 350
                                                                                     Las Vegas, NV 89123
                      19
                                                                                     Attorneys for Plaintiff Maria Calvillo
                      20

                      21        IT IS SO ORDERED.
                      22        Dated this 7th day of March, 2019.
                                                                                UNITED STATES MAGISTRATE JUDGE
                      23

                      24

                      25

                      26

                      27

                      28
    NAYLOR & BRASTER
    ATTORNEYS AT LAW                                                        2 of 2
1050 Indigo Drive, Suite 200
   Las Vegas, NV 89145
      (702) 420-7000
